Harvey, J.
(dissenting in part): I agree that in harmony with the reasoning of this court in some former cases the statute in question is not special legislation, albeit the reasoning is decidedly strained and highly technical. I further agree that had the statute been special, that is, had it provided for the grand jury in Wyandotte county, it would not necessarily be void for that reason; indeed, I would have liked it better had it done so. I agree also that the part of the last sentence of section 2 which provides the compensation of the special prosecutor “in case of conviction may be taxed in whole or in part against the defendant,” is void for the reason that it authorizes a charge against a defendant, in case the indictment is found by such grand jury and prosecuted by the special prosecutor, which would not be imposed against him had he been prosecuted in the same county by the county attorney, or had the offense been committed in any other county of the state and prosecuted by the county attorney or the attorney-general. The provision, therefore, violates our constitution with respect to uniformity of our laws.
I do not agree that the invalidity of this provision renders the entire statute void. Clearly it is a separable provision — indeed, optional with the trial court — and applies to and affects only a detail of cost. The statute had a much broader purpose in view. It is a matter of common knowledge — so much so as almost to be notorious —that for several years complaints have been made by various citizens of Wyandotte county that the criminal laws of the state have not been efficiently enforced, and that responsible county officials have not been diligent in their enforcement. Echoes of these complaints have reached this court on more than one occasion, and what was presented here indicated they had been made to the attorney-general and to the governor. It is clear that some of the complaints so made were obviously groundless; the very statements of them so indicated. But of others, that cannot be said. The leg*756islature very prudently might provide to have them inquired into,- and in a manner disconnected, in part at least, from the activities of other county officers. To me, that seems the obvious purpose of this statute, and that the matter of taxing certain special costs to defendants is an incident only. The special prosecutor does not look to the defendant in any case for compensation for his services. The statute makes it the duty oí the county to pay the special prosecutor for his services. The fact that the county commissioners have not arranged for such an expenditure in their budget seems to me to be a trivial argument in opposition to the statute. There is no reason why the county commissioners should not make provision for the payment of this item of county expense the same as they would provide for any other county expense. The statute which places the duty on the county to pay such items of expense should not be declared invalid because the board of county commissioners neglected to make such a provision.
Although it may have but little bearing on the validity of this statute, I wish to suggest that the time and circumstances under which this action was brought, in my judgment, indicate, in part, the necessity for the statute. Had there been any substantial question as to the validity of this statute, any real merit in the contention that it was invalid, it was the duty of the county attorney or the attorney-general to bring the action promptly. It could have been done when the grand jury was first called, or the special prosecutor first appointed, as well as later. That was not done. The grand jury was convened, the special prosecutor was appointed, they worked for several weeks, at an expense to the county of about $5,000, which was paid. The jury found crime had been committed and returned a number of indictments. The defendants charged in the indictments were arrested. It was not until their cases were called for trial in district court, more than six months after they were indicted, that th'e county attorney conceived it to be his duty to bring this action, and it appears to have been done then on the solicitation of several attorneys representing the indicted defendants. The action smacks too much of a device of defendants to evade trial. Those citizens of Wyandotte county who have been contending — whether justly or not — that crime goes unpunished in their county, and that with all their efforts they are unable to get effective action, either through the responsible county officials or through the courts, will have this decision to point to in support of their contentions.